DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 22-39 have been allowed.
	Claims 1-21 have been cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s arguments (pages 1) of 12/16/2020, terminal disclaimer review decision-Approved on 12/18/2020 and closet prior art of record Lee (US20150353082A1).
In regards to claim 22, Lee either individually or in combination with other prior art fails to teach or render obvious a vehicle control module, executable by the data processor, the vehicle control module being configured to perform a vehicle control command validation operation for autonomous vehicles, the vehicle control command validation operation being configured to: receive a proposed vehicle control command; compare the proposed vehicle control command with data corresponding to a normal driving behavior; and modify the proposed vehicle control command to produce a modified and validated vehicle control command if the proposed vehicle control command does not comply with the normal driving behavior data.
In regards to claim 29, Lee either individually or in combination with other prior art fails to teach or render obvious receiving a proposed vehicle control command by use of a data processor; comparing the proposed vehicle control command with data corresponding to a normal driving behavior; and 
In regards to claim 36, Lee either individually or in combination with other prior art fails to teach or render obvious receive a proposed vehicle control command; compare the proposed vehicle control command with data corresponding to a normal driving behavior; and -4-modify the proposed vehicle control command to produce a modified and validated vehicle control command if the proposed vehicle control command does not comply with the normal driving behavior data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758.  The examiner can normally be reached on Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/SHARDUL D PATEL/Primary Examiner, Art Unit 3662